    Case 6:20-cv-06524-EAW-MWP Document 29 Filed 05/21/21 Page 1 of 12




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


KOHOBI SCOTT,
                                                         DECISION AND ORDER
                         Plaintiff,
                v.                                       6:20-CV-06524 EAW

SYNCHRONY BANK and U.S. DEPARTMENT
OF EDUCATION,

                         Defendants.


                                       INTRODUCTION

       Plaintiff Kohobi Scott (“Plaintiff”) brings this action alleging violations of the Fair

Credit Reporting Act, 15 U.S.C. §§ 1681 et seq. (“the FCRA”) against Synchrony Bank

(“Synchrony”) and the United States Department of Education (the “Department of

Education”).1        Currently pending before the Court are a motion to dismiss filed by

Synchrony (Dkt. 14) and a motion to dismiss or for summary judgment filed by the

Department of Education (Dkt. 22). For the reasons that follow, the Court (1) finds that it

lacks subject matter jurisdiction over Plaintiff’s claims against the Department of

Education and accordingly grants the Department of Education’s motion to dismiss and (2)

denies Synchrony’s motion to dismiss.




1
      Equifax Information Solutions, LLC (“Equifax”) was initially also named as a
defendant, but Plaintiff voluntarily dismissed his claims against that entity on January 27,
2021. (Dkt. 1; Dkt. 27).
                                             -1-
     Case 6:20-cv-06524-EAW-MWP Document 29 Filed 05/21/21 Page 2 of 12




                               FACTUAL BACKGROUND

       Plaintiff alleges that Synchrony and the Department of Education are “inaccurately

reporting their tradelines . . . with . . . erroneous scheduled monthly payment amounts on

Plaintiff’s Equifax credit disclosure.” (Dkt. 1 at ¶ 7). More particular, Plaintiff claims that

Synchrony is reporting a tradeline with a scheduled monthly payment amount of $39.00

and the Department of Education is reporting a tradeline with a scheduled monthly payment

amount of $421.00, when in fact the accounts reflected by these tradelines “are closed with

$0.00 balance[s]” and “Plaintiff no longer has an obligation nor the right to make monthly

payments to [Synchrony and the Department of Education] such as to bring the accounts

current.” (Id. at ¶¶ 8-10).

       According to Plaintiff, on or about May 5, 2020, she submitted a letter to Equifax

disputing the tradelines reported by Synchrony and the Department of Education,

explaining that the accounts they reflected were closed. (Id. at ¶ 13). Plaintiff claims that

Equifax forwarded her consumer dispute to Synchrony and the Department of Education,

and that Synchrony and the Department of Education “verified to Equifax that the reporting

of” the disputed tradelines was accurate. (Id. at ¶¶ 14-16).

                              PROCEDURAL BACKGROUND

       Plaintiff filed this action on July 22, 2020. (Dkt. 1). Synchrony filed its motion to

dismiss on October 5, 2020. (Dkt. 14). Plaintiff filed her response on October 26, 2020,

and Synchrony filed its reply on November 2, 2020 (Dkt. 17; Dkt. 18).




                                             -2-
      Case 6:20-cv-06524-EAW-MWP Document 29 Filed 05/21/21 Page 3 of 12




       The Department of Education filed its motion to dismiss or for summary judgment

on December 21, 2020. (Dkt. 22). Plaintiff filed her response on January 12, 2021, and

the Department of Education filed its reply on January 19, 2021. (Dkt. 25; Dkt. 26).

                                       DISCUSSION

 I.    The Department of Education’s Motion to Dismiss or For Summary
       Judgment

       In support of its motion to dismiss or for summary judgment, the Department of

Education makes three arguments: (1) the Court lacks subject matter jurisdiction over

Plaintiff’s claims against it because the United States has not waived its sovereign

immunity to claims under the FCRA; (2) Plaintiff has not plausibly pled a violation of the

FCRA by the Department of Education; and (3) the Department of Education never

received notice from Equifax of Plaintiff’s consumer dispute. (Dkt. 22-4).

       Where a party has called into question both the Court’s subject matter jurisdiction

and the merits of the claims against it, the Court is generally constrained to consider the

jurisdictional issue as a threshold matter. See Sinochem Int’l Co. v. Malaysia Int’l Shipping

Corp., 549 U.S. 422, 430-31 (2007) (“[A] federal court generally may not rule on the merits

of a case without first determining that it has jurisdiction over the category of claim in suit

(subject-matter jurisdiction) and the parties (personal jurisdiction).”). The Court

accordingly turns first to the Department of Education’s assertion of sovereign immunity.

       “The United States, as sovereign, is immune from suit unless it waives immunity

and consents to be sued.” Cooke v. United States, 918 F.3d 77, 81 (2d Cir. 2019), cert.

denied, ___ U.S. ___, 139 S. Ct. 2748 (2019). “A waiver of the Federal Government's


                                             -3-
     Case 6:20-cv-06524-EAW-MWP Document 29 Filed 05/21/21 Page 4 of 12




sovereign immunity must be unequivocally expressed in statutory text, and will not be

implied.” Lane v. Pena, 518 U.S. 187, 192 (1996) (citations omitted). Sovereign immunity

“extends to federal agencies and officers acting in their official capacities.” Foster v. Fed.

Emergency Mgmt. Agency, 128 F. Supp. 3d 717, 723 (E.D.N.Y. 2015). “Where there is no

statute expressly waiving the sovereign immunity of the United States, the court lacks

subject matter jurisdiction to adjudicate the claim.”       Stewart v. I.R.S., No. 99-CV-

2589(JS)(MDG), 1999 WL 1332373, at *1 (E.D.N.Y. Dec. 6, 1999).

       As another judge in this Circuit recently explained, “[t]he Second Circuit has not

ruled on the issue of whether the FCRA contains a waiver of sovereign immunity.

However, two of the three circuits that have considered this issue have concluded that the

FCRA does not contain such a waiver.” Stein v. U.S. Dep’t of Educ., 450 F. Supp. 3d 273,

277 (E.D.N.Y. 2020) (citing Robinson v. U.S. Dep’t of Educ., 917 F.3d 799 (4th Cir. 2019)

(finding no waiver); Daniel v. Nat’l Park Serv., 891 F.3d 762 (9th Cir. 2018) (finding no

waiver); and Bormes v. United States, 759 F.3d 793 (7th Cir. 2014) (finding waiver)).

       Having carefully considered the issue, the Court agrees with the Fourth and Ninth

Circuits that the FRCA does not unambiguously and unequivocally waive the United

States’ sovereign immunity. As the Fourth Circuit explained in Robinson, the FCRA

provides that “‘[a]ny person who is negligent in failing to comply with any requirement

imposed under this subchapter with respect to any consumer is liable to that consumer’ for

actual damages, costs, and attorney’s fees.” 917 F.3d at 802 (quoting 15 U.S.C. § 1681o).

Accordingly, resolution of whether the FRCA waives federal sovereign immunity turns on

the meaning of “person” as used in the statute. Id. (“This case centers on the meaning of

                                            -4-
     Case 6:20-cv-06524-EAW-MWP Document 29 Filed 05/21/21 Page 5 of 12




the word ‘person’ in [the FCRA], specifically whether the federal government is a ‘person’

for purposes of FCRA’s general civil liability provisions.”).

       The Supreme Court has established a “longstanding interpretive presumption that

‘person’ does not include the sovereign.” Vermont Agency of Nat. Res. v. U.S. ex rel.

Stevens, 529 U.S. 765, 780 (2000).          Here there is evidence cutting against that

presumption—namely, that the FCRA defines “person” as including a “government or

governmental subdivision or agency[.]”        15 U.S.C. §§ 1681a(b), n.      However, this

definition “does not specifically mention the United States or the federal government,”

Robinson, 917 F.3d at 803, and “[g]enerally, when Congress intends to include a waiver of

sovereign immunity in a statute, Congress includes the words ‘United States’ in the

waiver,” Stein, 450 F. Supp. 3d at 277. Moreover, reading “person” as used in the FCRA

to include the federal government “leads to implausible results,” Daniel, 891 F.3d at 770,

most prominently that it would both authorize the government to bring criminal

proceedings against itself and empower federal agencies and state governments to pursue

civil enforcement actions against the United States, see id. at 770-71. This would be an

unprecedented scheme, and it is doubtful “that Congress meant to build a novel

enforcement regime without doing so explicitly.” Id. at 771 (noting that “[t]he spectre of

the Federal Trade Commission suing the United States, aka itself, to recover a civil penalty

from itself makes little sense.” (quotation omitted)).

       Moreover, there is an express waiver of federal sovereign immunity in a separate

provision of the FCRA. See 15 U.S.C. § 1681u(j) (“Any agency or department of the

United States obtaining or disclosing any consumer reports, records, or information

                                            -5-
    Case 6:20-cv-06524-EAW-MWP Document 29 Filed 05/21/21 Page 6 of 12




contained therein in violation of this section is liable to the consumer” for statutory and

actual damages, and, “if the violation is found to have been willful or intentional, such

punitive damages as a court may allow.”). “Because Congress knew how to explicitly

waive sovereign immunity in the FCRA, it could have used that same language when

enacting subsequent enforcement provisions.” Daniel, 891 F.3d at 772.

       In sum, “Plaintiff is unable to overcome the presumption that the word ‘person’ does

not include the sovereign and, thus, cannot show that the statute’s text contains a clear and

unambiguous waiver of sovereign immunity.” Stein, 450 F. Supp. 3d at 278; see also

F.A.A. v. Cooper, 566 U.S. 284, 290 (2012) (“Any ambiguities in the statutory language

are to be construed in favor of immunity[.]”). Indeed, at least two other judges in this

Circuit to have considered the issue have reached the same conclusion. See Stein, 450 F.

Supp. 3d at 278; Edelman v. United States Gov’t, No. 18-CV-2143(JS)(AKT), 2020 WL

7123175, at *7 (E.D.N.Y. Dec. 4, 2020) (“[B]ecause the FCRA does not contain a clear

and unequivocal waiver of the Government’s sovereign immunity, this Court is without

subject matter jurisdiction to adjudicate Plaintiff’s FCRA claims against the Federal

Defendants.”).

       Accordingly, the Court finds that it lacks subject matter jurisdiction over Plaintiff’s

FCRA claims against the Department of Education, and dismisses those claims without

prejudice. The Court accordingly cannot and does not reach the Department of Education’s

merits-based arguments.




                                            -6-
      Case 6:20-cv-06524-EAW-MWP Document 29 Filed 05/21/21 Page 7 of 12




II.    Synchrony’s Motion to Dismiss

       Synchrony’s motion to dismiss is comparatively straightforward: it argues for

dismissal pursuant to Federal Rule of Civil Procedure 12(b)(6) on the basis that Plaintiff

has not plausibly alleged it violated the FCRA. (Dkt 14-1). The Court disagrees, for the

reasons set forth below.

       A.     Legal Standard

       “In considering a motion to dismiss for failure to state a claim pursuant to Rule

12(b)(6), a district court may consider the facts alleged in the complaint, documents

attached to the complaint as exhibits, and documents incorporated by reference in the

complaint.” DiFolco v. MSNBC Cable L.L.C., 622 F.3d 104, 111 (2d Cir. 2010). A court

should consider the motion by “accepting all factual allegations as true and drawing all

reasonable inferences in favor of the plaintiff.” Trs. of Upstate N.Y. Eng’rs Pension Fund

v. Ivy Asset Mgmt., 843 F.3d 561, 566 (2d Cir. 2016). To withstand dismissal, a claimant

must set forth “enough facts to state a claim to relief that is plausible on its face.” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” Turkmen v. Ashcroft, 589 F.3d 542,

546 (2d Cir. 2009) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).

       “While a complaint attacked by a Rule 12(b)(6) motion to dismiss does not need

detailed factual allegations, a plaintiff’s obligation to provide the grounds of his

entitle[ment] to relief requires more than labels and conclusions, and a formulaic recitation

of the elements of a cause of action will not do.” Twombly, 550 U.S. at 555 (internal

                                              -7-
    Case 6:20-cv-06524-EAW-MWP Document 29 Filed 05/21/21 Page 8 of 12




quotations and citations omitted). “To state a plausible claim, the complaint’s ‘[f]actual

allegations must be enough to raise a right to relief above the speculative level.’” Nielsen

v. AECOM Tech. Corp., 762 F.3d 214, 218 (2d Cir. 2014) (quoting Twombly, 550 U.S. at

555).

        B.     Plaintiff has Plausibly Alleged an Inaccuracy

        As another court in this Circuit has explained, the FRCA:

        imposes several duties on those who furnish information to consumer
        reporting agencies, two of which are: (1) to report accurate information and
        correct any inaccurate information, and (2) upon notice from a credit
        reporting agency that there is a dispute regarding the completeness or
        accuracy of the information provided, to conduct an investigation, review the
        information in question, and report the results to the credit reporting agency.

Jenkins v. Chase Bank USA, N.A., No. 14-CV-5685 SJF AKT, 2015 WL 4988103, at *7

(E.D.N.Y. Aug. 19, 2015) (quotation and citations omitted). There is a private cause of

action under the FCRA “where a plaintiff shows that: (1) the furnisher received notice of a

credit dispute from a credit reporting agency, and (2) the furnisher thereafter acted in

willful or negligent noncompliance with the statute.” Id. (quotation omitted).

        Here, Plaintiff has alleged both willful and negligent violations of the FCRA by

Synchrony. (See Dkt. 1 at ¶¶ 19-30). “The elements of a negligence claim under [the

FCRA] are (1) inaccuracy, (2) failure to follow reasonable procedures, (3) actual damages,

and (4) causation. A willfulness claim has the additional element of a knowing or reckless

failure to follow reasonable procedures.” Mader v. Experian Info. Sols., LLC, No. 19 CIV.

3787 (LGS), 2020 WL 264396, at *2 (S.D.N.Y. Jan. 17, 2020) (quotations and citations

omitted). It is the first of these elements—inaccuracy—that Synchrony challenges here.


                                             -8-
    Case 6:20-cv-06524-EAW-MWP Document 29 Filed 05/21/21 Page 9 of 12




Specifically, Synchrony argues that reporting “historical payment information [does] not

amount to an inaccuracy or incompleteness” sufficient to sustain a claim under the FCRA.

(Dkt. 14-1 at 10).

       The parties have not cited, and the Court has not discovered in its own research, any

cases in this Circuit addressing this argument. However, numerous district courts outside

this Circuit have considered some form of this contention. For example, in Martin v.

Equifax Info. Servs., LLC, No. 4:19-CV-3691, 2020 WL 1904496 (S.D. Tex. Apr. 17,

2020), the court rejected the plaintiff’s contention that “because the account was charged

off and closed, the monthly payment amount should have reflected $0.00.” Id. at *2. The

court in Martin noted that there were additional notations on the credit report “that the

account had been charged off and closed” and held that “[w]ith such additional notations

that the account had been charged off and closed, the disputed trade line was not so

misleading as to be inaccurate.” Id. The Martin court cited several other cases reaching

similar conclusions: Rodriguez v. Trans Union LLC, No. 1:19-CV-379, 2019 WL 5565956,

at *3 (W.D. Tex. Oct. 28, 2019); Meeks v. Equifax Info. Servs., LLC, No. 1:18-CV-3666,

2019 WL 1856411, at *5-6 (N.D. Ga. Mar. 4, 2019); Gibson v. Equifax Info. Servs., LLC,

No. 5:18-cv-00465, 2019 WL 4731957, at *4 (M.D. Ga. July 2, 2019). Other courts have

reached similar conclusions. See, e.g., Parker v. Trans Union, LLC, No. 1:19-CV-1897-

TCB-JKL, 2019 WL 11504859, at *2 (N.D. Ga. Sept. 24, 2019) (finding no viable FCRA

claim where historical payment information was provided, but account marked “paid in

full/was a charge off” and had a balance of $0).



                                           -9-
    Case 6:20-cv-06524-EAW-MWP Document 29 Filed 05/21/21 Page 10 of 12




       The Court finds the reasoning in these cases persuasive. “Although the Second

Circuit has yet to address the issue, the overwhelming weight of authority holds that a credit

report is inaccurate either when it is patently incorrect or when it is misleading in such a

way and to such an extent that it can be expected to have an adverse effect on credit

decisions.” Grayson v. Equifax Credit Info. Servs., No. 18-CV-6977 (MKB), 2021 WL

2010398, at *8 (E.D.N.Y. Jan. 29, 2021) (quotation omitted). The reporting of an

historical payment account, when coupled with a clear notation that an account is closed

and the balance is $0.00, simply cannot satisfy this standard. As the court in Baker v.

Pinnacle Credit Union, No. 1:19-CV-03455, 2020 WL 4696713 (N.D. Ga. Aug. 13, 2020)

aptly explained, “no reasonable prospective lender would—upon reviewing the

information [the defendant] provided and seeing a closed line-of-credit, a closed date more

than a year old, and a $0.00 balance—find the reporting of a $94 scheduled payment to

mean Plaintiff still owed that much each month.” Id. at *3.

       However, notwithstanding the Court’s agreement with the decisions cited above,

Synchrony has not demonstrated its entitlement to dismissal of the claims against it at this

point in the proceedings, because it has failed to demonstrate that the instant matter is

analogous to those cases. In particular, there is nothing in the record before the Court

showing that the Synchrony tradeline as to which Plaintiff complains was marked on her

Equifax credit report as “closed” or “paid” with a $0.00 balance. Plaintiff’s complaint

contains no allegations to that effect—while she alleges that the accounts reflected by the

tradelines “are closed with $0.00 balance” (Dkt. 1 at ¶ 10), she does not state that such

information is reflected in the Equifax credit report, and the Court is obligated at this stage

                                            - 10 -
    Case 6:20-cv-06524-EAW-MWP Document 29 Filed 05/21/21 Page 11 of 12




of the proceedings to draw all inferences in her favor. Further, the only copies of the

Equifax credit report in the record are those submitted by Plaintiff in opposition to the

Department of Education’s motion, which are redacted with respect to all accounts except

for the disputed tradeline with the Department of Education. (Dkt. 25-3; Dkt. 25-6). Thus,

although the Court could take the Equifax credit report into account on a motion pursuant

to Rule 12(b)(6) because it is “integral” to the complaint, see Chambers v. Time Warner,

Inc., 282 F.3d 147, 153 (2d Cir. 2002), the only version of it to which the Court has access

provides no information regarding the notations on the disputed Synchrony tradeline.

Without that additional information, the Court cannot say as a matter of law that there was

no inaccuracy in the information furnished to Equifax by Synchrony.

       The Court is accordingly constrained to deny Synchrony’s motion for dismissal

under Rule 12(b)(6). To be clear, the Court’s denial of the motion to dismiss does not

preclude Synchrony from making a motion for summary judgment based on a more

fulsome record. See Fleming v. Ginny’s, Inc., No. 3:20-CV-284-DPJ-FKB, 2020 WL

6828752, at *3 (S.D. Miss. Nov. 20, 2020) (denying motion to dismiss because “[a]bsent

the actual report, the Court cannot say whether the report accurately listed the accounts as

closed or otherwise indicated that the information was historical,” but noting that

“Defendants may ultimately have a strong argument at the summary-judgment stage”).

                                     CONCLUSION

       For the reasons set forth above, the Court grants the Department of Education’s

motion to dismiss or for summary judgment (Dkt. 22) to the extent that it dismisses



                                           - 11 -
    Case 6:20-cv-06524-EAW-MWP Document 29 Filed 05/21/21 Page 12 of 12




Plaintiff’s claims against the Department of Education without prejudice for lack of subject

matter jurisdiction. The Court denies Synchrony’s motion to dismiss. (Dkt. 14).

       SO ORDERED.


                                                    ____________________________
                                                    ELIZABETH A. WOLFORD
                                                    United States District Judge


Dated: May 21, 2021
       Rochester, New York




                                           - 12 -
